Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 1 of 12 PageID 1647



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 SKYPOINT ADVISORS, LLC.,

            Plaintiff/Counter
            Defendant,

 v.                                 Case No:    2:18-cv-356-FtM-29MRM

 3 AMIGOS PRODUCTIONS LLC.,
 BLACKBURNSTEELE LLC., ISSA
 ZAROUI, and MARK C CRAWFORD,

            Defendants/
            Counterclaimants.


 3 AMIGOS PRODUCTIONS LLC.,
 BLACKBURNSTEELE LLC., ISSA
 ZAROUI, and MARK C CRAWFORD,

             Third-Party
             Plaintiffs,

 v.

 DENIS DRENI,

            Third-Party
            Defendant.


                             ORDER AND OPINION

       This matter comes before the Court on plaintiff’s Dispositive

 Motion to Dismiss and Motion to Strike Counterclaims (Doc. #160)

 filed on February 18, 2020.        The defendants filed an Opposition

 (Doc. #162) on March 3, 2020.         With the permission of the Court

 (Doc. #166), plaintiff filed a Reply (Doc. # 170) on March 23,

 2020.    For the reasons set forth below, the motion is denied.
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 2 of 12 PageID 1648



                                         I.

       Plaintiff Skypoint Advisors, LLC (Skypoint) is a Florida

 limited    liability    company       whose    members     include     third-party

 defendant Denis Dreni (Dreni).                (Doc. #93, p. 1.)         Skypoint’s

 Third Amended Complaint (Doc. #93) against 3 Amigos Productions,

 LLC, BlackburnSteele, LLC, Issa Zaroui, and Mark Crawford, alleges

 the   defendants    made     misrepresentations       to     induce   Skypoint     to

 invest in a film project.         (Id. pp. 2, 4-26.)            The Third Amended

 Complaint asserts six claims, including a claim that defendants

 violated Section 10(b) of the Securities Exchange Act.                       (Id. pp.

 32-47.)

       In August 2019, the four defendants filed their Counterclaims

 against Skypoint and Dreni.           The Counterclaims asserted claims of

 (1) defamation, (2) violation of the Stored Communications Act

 (“SCA”), 18 U.S.C. § 2707, and (3) tortious interference with a

 contract against Skypoint and Dreni jointly and severally.                      (Doc.

 #122, pp. 26-29.)       Each claim was alleged on behalf of all four

 defendants.     (Id. p. 14.)

       In October 2019, Skypoint filed a motion seeking to dismiss

 the three counterclaims for failure to state a claim and/or lack

 of subject matter jurisdiction.               (Doc. #136.)        The motion was

 granted    in   part   and   denied    in     part,   with    Count    Two    of   the

 counterclaims      dismissed    without       prejudice    as   to    defendants    3

 Amigos, Crawford, and BlackburnSteele, and Count Three of the



                                        - 2 -
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 3 of 12 PageID 1649



 Counterclaims dismissed without prejudice as to defendants Zaroui,

 Crawford, and BlackburnSteele.        (Doc. #151.)

         On January 21, 2020, the defendants filed their First Amended

 Answer, Affirmative Defenses and Counterclaim, asserting the same

 three counterclaims: (1) defamation, (2) violation of the SCA, and

 (3) tortious interference with a contract against Skypoint and

 Dreni    jointly   and   severally.    (Doc.   #152,    pp.   32-35.)    The

 defamation claim was asserted on behalf of all of the defendants,

 while the SCA claim was asserted on behalf of defendants Zaroui

 and 3 Amigos and the tortious interference claim was asserted on

 behalf of only defendant 3 Amigos.         (Id.)

                                        II.

         On February 18, 2020, Skypoint filed the motion currently

 before the Court, arguing the three counterclaims should each be

 dismissed for failure to state a cause of action.             (Doc. #160, p.

 3.)      The motion also seeks to strike ten paragraphs and two

 footnotes contained in the counterclaims.             (Id. pp. 8-9.)     The

 Court will address these issues in turn.

          A. Legal Standards

         Under Federal Rule of Civil Procedure 8(a)(2), a complaint

 must contain a “short and plain statement of the claim showing

 that the pleader is entitled to relief.”           Fed. R. Civ. P. 8(a)(2).

 This obligation “requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action will not



                                    - 3 -
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 4 of 12 PageID 1650



 do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

 (citation omitted).           To survive dismissal, the factual allegations

 must be “plausible” and “must be enough to raise a right to relief

 above the speculative level.”               Id. at 555; see also Edwards v.

 Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                   This requires

 “more    than     an        unadorned,    the-defendant-unlawfully-harmed-me

 accusation.”           Ashcroft    v.    Iqbal,    556   U.S.    662,    678    (2009)

 (citations omitted).

        In deciding a Rule 12(b)(6) motion to dismiss, the Court must

 accept all factual allegations in a complaint as true and take

 them in the light most favorable to the plaintiff, Erickson v.

 Pardus, 551 U.S. 89 (2007), but “[l]egal conclusions without

 adequate factual support are entitled to no assumption of truth,”

 Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

 omitted).       “Threadbare recitals of the elements of a cause of

 action, supported by mere conclusory statements, do not suffice.”

 Iqbal, 556 U.S. at 678.                 Factual allegations that are merely

 consistent      with    a    defendant’s    liability     fall    short    of    being

 facially plausible.            Chaparro v. Carnival Corp., 693 F.3d 1333,

 1337    (11th   Cir.     2012)    (citations      omitted).      Thus,    the   Court

 engages in a two-step approach: “When there are well-pleaded

 factual allegations, a court should assume their veracity and then

 determine whether they plausibly give rise to an entitlement to

 relief.”    Iqbal, 556 U.S. at 679.



                                          - 4 -
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 5 of 12 PageID 1651



        Pursuant      to   Rule   12(f)     of     the    Federal   Rules    of   Civil

 Procedure, a party may move to strike “any redundant, immaterial,

 impertinent, or scandalous matter” within the pleadings.                            The

 court enjoys broad discretion in determining whether to grant or

 deny    these     motions      to   strike.         Anchor      Hocking    Corp.    v.

 Jacksonville Elec. Auth., 419 F. Supp. 992, 1000 (M.D. Fla. 1976).

 “The purpose of a motion to strike is to clean up the pleadings,

 streamline      litigation,         and    avoid        unnecessary    forays      into

 immaterial matters.”           Hutchings v. Fed. Ins. Co., 2008 WL 4186994,

 *2 (M.D. Fla. Sept. 8, 2008) (marks and citation omitted).                       It is

 not intended to “procure the dismissal of all or part of a

 complaint.”       Id.     Likewise, a motion to strike is a drastic remedy

 and is disfavored by the courts.                Schmidt v. Life Ins. Co. of N.

 Am., 289 F.R.D. 357, 358 (M.D. Fla. 2012).                     Therefore, a motion

 to strike should be granted only if “the matter sought to be

 omitted has no possible relationship to the controversy, may

 confuse the issues, or otherwise prejudice a party.”                      Id.

         B. Counterclaims

        The   Court      will   first   summarize        the   three   counterclaims.

 Count One alleges Skypoint and Dreni sent text messages to various

 non-parties containing false and defamatory content.                      (Doc. #152,

 p. 32.)      Specifically, the defendants allege the following:

        67. On February 20, 2018, Dreni described Zaroui as a
        “con artist” and forwarded the message to non-parties.




                                           - 5 -
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 6 of 12 PageID 1652



       68. On March 1, 2018, Skypoint and Dreni sent text
       messages to Koloreto Cukalli in which they made false
       and defamatory statements regarding the Counterclaim
       Plaintiffs, describing them as deceitful and as being
       engaged in fraudulent and illegal behavior.

       69. On May 15, 2018Skypoint [sic] and Dreni sent text
       messages to Koloreto Cukalli in which they made false
       and defamatory statements regarding the Counterclaim
       Plaintiffs.

       70. Skypoint and Dreni sent similar text messages to
       another third party, Musha Pnishi, towards the end of
       2018.

       71. Upon information and belief, Skypoint and Dreni sent
       additional messages to additional non-parties containing
       similar false and defamatory content, describing the
       Counterclaim Plaintiffs as deceitful and as being
       engaged in fraudulent and illegal behavior, all to be
       proven during the course of this proceeding.

 (Id.)

       Count Two alleges a violation of the SCA due to access of

 Zaroui’s email without authorization.        (Id. p. 34.)    Specifically,

 the defendants allege the following:

       81. Upon information and belief, Dreni, or someone
       acting on his behalf, accessed Zaroui’s e-mail, which is
       not open to the public, in order to view its contents
       and copy materials contained in the e-mail account.
       These materials include a copy of Zaroui’s U.S. passport
       as well as business-related information such as names
       and contact information of business contacts. Such
       access was not authorized by Zaroui or 3 Amigos and was
       pursued by Dreni clandestinely.

       82. Dreni/Skypoint’s actions constitute the access
       “without authorization a facility through which an
       electronic communication service is provided.” 18 U.S.C.
       §2701(a).

       83. Dreni and Skypoint’s access to Zaroui/3 Amigos’ e-
       mail account was done willfully and intentionally to



                                    - 6 -
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 7 of 12 PageID 1653



       harm the Counterclaim Plaintiffs and “The Brave.”
       Skypoint/Dreni accessed Zaroui’s e-mail for the purpose
       of harming him, 3 Amigos and Crawford, and to use the
       information found against them.

 (Id.)

       Finally, Count Three alleges Skypoint and Dreni engaged in

 tortious interference with a contract between 3 Amigos and non-

 party Mental Media, asserting the following:

         86. A valid contract existed between 3 Amigos and Mental
         Media, pursuant to which Mental Media undertook to
         complete the film no later than February 28, 2018.

         87. Skypoint and Dreni knew of the contract between 3
         Amigos and Mental Media. Skypoint and Dreni also knew
         that the contract provided for a deadline to complete
         the film by February 28, 2018.

         88. Skypoint and Dreni intentionally interfered with the
         contract between 3 Amigos and Mental Media by causing
         Kaufman – the main contact between Mental Media and 3
         Amigos – to divert his time to the production of a
         different film. Skypoint and Dreni interfered by
         intentionally misrepresenting to Kaufman that Dreni
         ha[d] secured sufficient funding for “Sinners and
         Saints: Vengeance,” when, in fact, there was no[t]
         sufficient funding. As a result, Mental Media failed to
         deliver the final version of the film by the February
         28, 2018 contractual deadline and was in breach of the
         contract.

         89. As a result of Skypoint and Dreni’s intentional
         interference, 3 Amigos incurred significant expenses in
         connection with, inter alia, rescheduling the release of
         the Film and investor relations.

 (Id. p. 35.)

          C. Analysis

       In arguing for dismissal, Skypoint argues that all three

 counterclaims     fail   “to   put    Skypoint   on   notice   [of]   which



                                      - 7 -
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 8 of 12 PageID 1654



 allegations are being made against which defendant.”               (Doc. #160,

 p. 7.)     Specifically, Skypoint notes that the counterclaims do not

 assert any elements designed to pierce the corporate veil or allege

 that wrongful acts committed by either Skypoint or its shareholders

 can be imputed to the other.      (Id.)      Accordingly, Skypoint asserts

 that “there are no facts alleged, whatsoever, where Skypoint can

 discern whether the allegations being made are alleged to have

 been made by it, by Dreni, by Dreni on behalf of it, or by both

 Dreni and itself together.”       (Id.)

       In responding to this argument, the defendants assert that

 Skypoint incorrectly assumes that the source of liability invoked

 by   the    counterclaims    is   derivative.       (Doc.    #162,    p.   2.)

 Defendants argue that the counterclaims assert both Skypoint and

 Dreni    are   personally   liable    for    the   torts    they    personally

 committed.     (Id.)   Defendants then suggest Skypoint is also liable

 due to Dreni’s actions, stating the following:

       It is also clear that Dreni performed these tortious
       acts, not only in his personal capacity, but also as the
       owner and managing member of Skypoint. The alleged acts
       were all performed in connection with Skypoint’s
       involvement in “The Brave” and the subsequent fall-out
       between Skypoint and Counterclaim Plaintiffs.

 (Id. p. 3.)

       The Court finds the allegations in the counterclaims are

 sufficiently pled to put Skypoint on notice of the claims asserted

 against it.      The counterclaims allege that (1) Skypoint is a




                                      - 8 -
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 9 of 12 PageID 1655



 Florida limited liability company, (2) Dreni and his wife are the

 members of Skypoint, and (3) Dreni is the managing member.            (Doc.

 #152, p. 17.)     Under Florida law, a manager in a manager-managed

 limited liability company is an agent of the company for purposes

 of its activities and affairs.           § 605.04074(2)(b), Fla. Stat.

 Furthermore, acts of the manager bind the company under certain

 circumstances:

        (b) Except as provided in subsection (3), each manager
        is an agent of the limited liability company for the
        purpose of its activities and affairs, and an act of a
        manager . . . for apparently carrying on in the ordinary
        course of the company’s activities and affairs or
        activities and affairs of the kind carried on by the
        company, binds the company unless the manager had no
        authority to act for the company in the particular matter
        and the person with whom the manager was dealing knew or
        had notice that the manager lacked authority.

        (c) An act of a manager which is not apparently for
        carrying on in the ordinary course of the limited
        liability company’s activities and affairs or activities
        and affairs of the kind carried on by the company, binds
        the company only if the act was authorized by appropriate
        vote of the members.

 § 605.04074(2)(b)-(c), Fla. Stat.

        The allegations in the counterclaims are analogous to those

 in Pelfrey v. Mahaffy, where the defendants filed counterclaims,

 including one for conversion, against Pelfrey and P3 Technologies

 LLC.    2018 WL 3110797, *1 (S.D. Fla. Feb. 7, 2018).        Pelfrey filed

 a motion to dismiss, arguing, inter alia, that the conversion claim

 failed to state a claim against P3 because all of the conduct

 described was alleged to have been committed by Pelfrey alone.



                                    - 9 -
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 10 of 12 PageID 1656



  Id. at *2.   Citing the above Florida statute, the Southern District

  rejected the claim, stating:

        The Counterclaim alleges that P3 is an LLC founded by
        Pelfrey, and that Pelfrey “is the managing member of
        P3.” The allegations throughout the counterclaim go on
        to describe Pelfrey’s various actions taken on behalf of
        himself and P3 to advance the interests of P3.
        Pelfrey’s conduct . . . is attributed to the LLC which
        he founded and accordingly I decline to grant Pelfrey’s
        motion to dismiss P3 from the Conversion claim.

  Id. at *4 (citation omitted).

        The Court finds the reasoning in Pelfrey applicable to the

  current case.      Reading the allegations in the light most favorable

  to the defendants as the non-moving party, the counterclaims allege

  acts committed by both Skypoint and Dreni, and that the acts

  committed by Dreni were on behalf of Skypoint and related to the

  film-production dispute.      The Court finds this sufficient to meet

  the pleading requirements of Rule 8.         Accordingly, the motion is

  denied to the extent it seeks dismissal of the counterclaims.

                                        III.

        As previously noted, Skypoint requests the Court strike ten

  paragraphs   and    two   footnotes    contained   in   the   counterclaims.

  (Doc. #160, pp. 8-9.)      Skypoint argues the allegations therein are

  impertinent, irrelevant, immaterial, and/or scandalous.            (Id. pp.

  9-11.)    The defendants respond that all of the complained-of

  allegations are related to the controversy and do not contain




                                    - 10 -
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 11 of 12 PageID 1657



  anything scandalous against Dreni or Skypoint.               (Doc. #162, pp.

  4-7.)

        Having reviewed the allegations at issue, the Court finds

  none require the drastic remedy being sought by Skypoint because

  the allegations are relevant.               For example, the counterclaims

  suggest Skypoint’s attorney provided a portion of Dreni’s funding

  for the film project and acted with Dreni to subsequently disrupt

  the project.       (Doc. #152, pp. 23, 26-27.)      While these allegations

  may reflect negatively on Skypoint, Dreni, or even Skypoint’s

  attorney, the Court finds the allegations relevant to the factual

  background underlying the three counterclaims.

        Similarly, the Court finds none of the allegations at issue

  are so “scandalous” as to require being struck.               The defendants

  allege Dreni engaged in “extortionary” tactics when trying to

  obtain a refund of his investment, and that Dreni attempted to

  obtain a film role for an international model and became upset

  with the defendants when she was not hired.               (Doc. #152, pp. 19,

  24, 26.)      These allegations are relevant to the underlying acts

  Dreni and Skypoint are alleged to have taken, as well as the

  defendants’ allegation that Dreni acted with malicious intent.

  The   Court   is    not   persuaded    by    Skypoint’s   argument   that   the

  allegations imply Dreni engaged in “the criminal act of extortion”

  or “was the subject of an illicit affair.”            (Doc. #160, p. 10.)

        Accordingly, it is now



                                        - 11 -
Case 2:18-cv-00356-JES-MRM Document 179 Filed 05/11/20 Page 12 of 12 PageID 1658



        ORDERED:

         Plaintiff’s Dispositive Motion to Dismiss and Motion to

  Strike Counterclaims (Doc. #160) is DENIED.

        DONE AND ORDERED at Fort Myers, Florida, this            11th     day

  of May, 2020.




  Copies:
  Parties of record




                                    - 12 -
